Present: Carrico, C.J., Compton, * Lacy, Hassell, Keenan, Koontz,
and Kinser, JJ.

NATIONAL FRUIT PRODUCT
COMPANY, INC., ET AL.
                                             PER CURIAM
v.   Record No. 990428                      March 3, 2000

BRENDA STATON

                FROM THE COURT OF APPEALS OF VIRGINIA

      We awarded this appeal to review a judgment of the Court of

Appeals in National Fruit Product Co. v. Staton, 28 Va. App.
650, 507 S.E.2d 667 (1998), a workers' compensation case

involving carpal tunnel syndrome.

      The appeal was limited to the consideration of one

assignment of error.     The issue considered is whether the Court

of Appeals erred in determining that "high probability" is

equivalent to "clear and convincing evidence (not a mere

probability)" within the context of Code § 65.2-401.    That

statute sets forth the elements required to prove a compensable

ordinary disease of life.

      For the reasons set forth in the opinion of the Court of

Appeals, we will affirm the court's judgment.

                                                            Affirmed.




*
 Justice Compton participated in the hearing and decision of this
case prior to the effective date of his retirement on
February 2, 2000.